DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Response to Amendment
The amendment filed on 11/18/2021 has been entered. Claim 1 is currently amended.  Claims 2-5 and 9-13 have been cancelled.  Claims 1, 6-8 and 14-16 are pending with claims 8 and 14-16 withdrawn from consideration.  Claims 1 and 6-7 are under examination in this office action. 

Response to Arguments
Applicant's argument, see page 4, filed on 11/18/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Uchihara fails to disclose or suggest an ultra-low silicon wire for welding having 0.50 to 1.90% of Mn as set forth in amended independent claim 1.
However, the examiner submits that Uchihara’s 2.0-3.5% of Mn is merely close to the claimed 0.50 to 1.90% of Mn. Uchihara’s lower limit of 2.0% is sufficiently close to the claimed upper limit of 1.90% that prima facie one skilled in the art would expect compositions based on these amounts to have the same properties. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).  The applicant does not disclose any issue of higher than 1.90% of Mn except that “since the content of Si, a major deoxidizing element, included in the wire for welding, is maintained at an extremely low level, the content of Mn, serving as a deoxidizer within the deposited metal, may tend to decrease. Therefore, an upper limit of the content of Mn may be set to, for example, 3.00% in an exemplary embodiment in the present disclosure” [0048 spec.].  Therefore, one of ordinary skill in the art would understand that the Mn concentration can go as high as 3.00% without causing any problem.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchihara et al (JPH07232294A), hereinafter “Uchihara”, machine translation is referenced here.
Regarding claim 1, Uchihara teaches welding wire with the following composition as compared with the current claim:
Element
Claim 1
JPH07232294A
C
0.07 to 0.30%
0.03-0.3
Si
0.001-0.04
0.4 or less
Mn
0.50 to 1.90%
2.0-3.5
P
0.03% or less
0.03 or less
S
0.03% or less
0.03 or less
at least one from:
 
 
 
0.1-1.0 total of Cr, Mo, V, Nb, Ta.
 
 
 
 
 
 
 
 
Ni
0.001-0.9

Cr
0.001-0.1

Mo
0.001-0.5

Cu
0.5 or less

at least one from:
 

Ti
0.50 or less

Al
0.50 or less

Nb
0.50 or less

V
0.10 or less

Zr
0.10 or less

Fe and impurities
balance
balance


It can be seen that the prior art composition overlaps the claimed composition except Mn.  
A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art".  The examiner submits that Uchihara’s 2.0-3.5% of Mn is merely close to the claimed 0.50 to 1.90% of Mn. Uchihara’s lower limit of 2.0% is sufficiently close to the claimed upper limit of 1.90% that prima facie one skilled in the art would expect compositions based on these amounts to have the same properties. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05). The applicant does not disclose any issue of higher than 1.90% of Mn except that “since the content of Si, a major deoxidizing element, included in the wire for welding, is maintained at an extremely low level, the content of Mn, serving as a deoxidizer within the deposited metal, may tend to decrease. Therefore, an upper limit of the content of Mn may be set to, for example, 3.00% in an exemplary embodiment in the present disclosure” [0048 spec.].  Therefore, one of ordinary skill in the art would understand that the Mn concentration can go as high as 3.00% without causing any problem.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I).
The recited Si2-to-Mn ratio merely add further limitation to Si and Mn amounts.  However, Uchihara teaches that the ratio of Si/Mn is desirable 0.1 or less [p.3 para.3].  Thus, the ratio of Si2/Mn is desirably 0.01 or less as determined by the examiner, overlapping the claimed 0.015 or less.

Regarding claim 6, Uchihara does not teach the amount of B or REM.  One of ordinary skill would expect the amount of B and REM to be zero because no other amount of B or REM is in the composition.  The zero amounts of B and REM fall within the claimed 0.01% or less of B or 0.50% or less of REM in a total amount.

Regarding claim 7, Uchihara teaches the welding wire is solid wire [page 1 paragraph 4, page 4 paragraph 8], meeting the claimed solid wire or a flux-cored wire.  Uchihara also teaches that the welding wire can be used for carbon dioxide gas welding [page 4 paragraph 1], which is solid wire welding. 

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (DE2709906), machine translation is referenced here.
Regarding claim 1, Curtis teaches welding wire with a chemical composition overlapping the current claim:
Element
Claim 1
Curtis [abstract & p.1]
C
0.07 to 0.30%
0 to 0.15
Si
0.001-0.04
0 to 0.40
Mn
0.50 to 1.9
1 to 2.20
P
0.030% or less
0 - 0.015
S
0.030% or less
0 to 0.02
at least one from:
 
 
Ni
0.001-0.9
0 to 1.2
Cr
0.001-0.1
0 to 2.5
Mo
0.001-0.5
0.3 to 1.2
Cu
0.5 or less
0 to 0.1
at least one from:
 
 
Ti
0.50 or less
 
Al
0.50 or less
 
Nb
0.50 or less
 
V
0.10 or less
0 to 0.05
Zr
0.10 or less
 
Fe and impurities
balance
balance


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
The recited Si2-to-Mn ratio merely add further limitation to Si and Mn amounts.  However, Curtis teaches Si range of 0-0.4, and Mn range of 1-2.2 (see the Table above).  Thus the range of Si2/Mn is 0-0.16, as determined by the examiner, overlapping the claimed range of 0.015 or less.

Regarding claim 6, Curtis does not teach the amount of B or REM.  One of ordinary skill would expect the amount of B and REM to be zero because no other amount of B or REM is in the composition.  The zero amounts of B and REM fall within the claimed 0.01% or less of B or 0.50% or less of REM in a total amount.

Regarding claim 7, Curtis teaches the welding wire is a combination of flux and weld metal [page 2 paragraph 3], meeting the claimed flux-cored wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762